


110 HR 6264 IH: To prevent excessive speculation in over-the-counter

U.S. House of Representatives
2008-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6264
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2008
			Mr. Larson of
			 Connecticut (for himself, Mr.
			 LoBiondo, Mr. Courtney,
			 Mr. Kagen,
			 Mr. Wu, Mr. Hill, Mr.
			 Hinchey, and Mr. Welch of
			 Vermont) introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To prevent excessive speculation in over-the-counter
		  derivatives markets for certain energy commodities by limiting participation in
		  those markets to persons who are capable of producing, manufacturing, or taking
		  physical delivery of the commodities.
	
	
		1.Limitation on participation
			 in over-the-counter derivatives markets for certain energy commodities
			(a)In
			 generalSection 4 of the
			 Commodity Exchange Act (7 U.S.C. 6) is amended by adding at the end the
			 following:
				
					(e)(1)(A)It shall be unlawful for a person to enter
				into or execute a transaction which involves a specified energy commodity, and
				which is otherwise excluded under section 2(g) or exempted under section 2(h),
				unless the person—
								(i)meets the requirement of paragraph
				(2)(A) of this subsection; or
								(ii)(I)is purchasing the
				contract or agreement as an agent of a person who meets the requirement;
				and
									(II)discloses the identity of the
				person referred to in subclause (I) of this clause to the seller of the
				contract.
									(B)It shall be unlawful for a person, after
				the 60-day period that begins with the effective date of this subsection, to
				hold a contract or agreement of sale of a specified energy commodity for future
				delivery which is otherwise excluded under section 2(g) or exempted under
				section 2(h), unless the person—
								(i)meets the requirement of paragraph
				(2)(A) or (2)(B) of this subsection; or
								(ii)is holding the contract or agreement as an
				agent of a person who meets the requirement.
								(2)(A)A person meets the
				requirement of this subparagraph with respect to a commodity if—
								(i)the person has filed with the Commission an
				affidavit attesting that the person has the capacity to accept physical
				delivery of the commodity; and
								(ii)the Commission has certified that the
				person has the capacity.
								(B)A person meets the requirement of
				this subparagraph with respect to a commodity if—
								(i)the person has filed with the Commission an
				affidavit attesting that the person has the capacity to produce or manufacture
				the commodity; and
								(ii)the Commission has certified that the
				person has the capacity.
								(3)In this subsection, the term
				specified energy commodity means crude oil, heating oil, gasoline,
				or diesel
				fuel.
						.
			(b)Conforming
			 amendments
				(1)Section 2(g) of such Act (7 U.S.C. 2(g)) is
			 amended by inserting 4(e), before 5a.
				(2)Section 2(h)(2)(A)
			 of such Act (7 U.S.C. 2(h)(2)(A)) is amended by striking 5b and
			 inserting 4(e), 5b.
				
